Citation Nr: 0829292	
Decision Date: 08/28/08    Archive Date: 09/04/08

DOCKET NO.  06-25 770	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUE

Entitlement to accrued benefits.  


ATTORNEY FOR THE BOARD

Amy R. Grasman, Associate Counsel 


INTRODUCTION

The veteran served on active duty from November 1942 to 
October 1945.  The veteran was a prisoner of war in Germany 
from December 9, 1944 to May 8, 1945.  The veteran died on 
November [redacted], 2004.  The appellant asserts that she is the 
veteran's daughter.  

This appeal comes before the Board of Veterans' Appeals 
(Board) from an April 2005 decision issued by the Department 
of Veterans Affairs (VA) Regional Office (RO) in St. Louis, 
Missouri denying the appellant's claim for accrued benefits.  

A hearing was scheduled at the RO in September 2007.  The 
appellant failed to appear for this hearing.  The appellant 
did not demonstrate good cause for her failure to appear for 
the hearing and did not indicate a desire for another 
hearing, as such, the Board will continue with appellate 
review. 


FINDINGS OF FACT

1.	The appellant has been notified of the evidence necessary 
to substantiate her claim, and all relevant evidence 
necessary for an equitable disposition of this appeal has 
been obtained.

2.	On November 9, 2004, the veteran was notified that the RO 
granted service connection for hearing loss, tinnitus, and 
individual employability effective from December 2003 and a 
10 percent evaluation for PTSD was continued.  

3.	The veteran died on November [redacted], 2004.  

4.	The evidence of record does not show that the appellant is 
the veteran's dependant child as defined by VA regulations or 
the executor of the veteran's estate.  


CONCLUSIONS OF LAW

The criteria for payment of individually accrued benefits 
have not been met.  38 U.S.C.A. § 5121(a) (West 2002); 38 
C.F.R. §§ 3.102, 3.1000(a), 3.1003(b) (2007).

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), the VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2007); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2007).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his representative, if any, of any information, 
and any medical or lay evidence, that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. 
§ 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  
Proper notice from VA must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; 
and (3) that the claimant is expected to provide.  38 C.F.R. 
§ 3.159(b)(1).  This notice must be provided prior to an 
initial unfavorable decision on a claim by the agency of 
original jurisdiction (AOJ).  Mayfield v. Nicholson, 444 F.3d 
1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 
112 (2004).  

Here, the duty to notify was not satisfied prior to the 
initial unfavorable decision on the claim by the AOJ.  Under 
such circumstances, VA's duty to notify may not be 
"satisfied by various post-decisional communications from 
which a claimant might have been able to infer what evidence 
the VA found lacking in the claimant's presentation."  
Rather, such notice errors may instead be cured by issuance 
of a fully compliant notice, followed by readjudication of 
the claim.  See Mayfield v. Nicholson, 444 F.3d 1328 (Fed. 
Cir. 2006) (where notice was not provided prior to the AOJ's 
initial adjudication, this timing problem can be cured by the 
Board remanding for the issuance of a VCAA notice followed by 
readjudication of the claim by the AOJ) see also Prickett v. 
Nicholson, 20 Vet. App. 370, 376 (2006) (the issuance of a 
fully compliant VCAA notification followed by readjudication 
of the claim, such as an SOC or SSOC, is sufficient to cure a 
timing defect).  

In this case, the VCAA duty to notify was satisfied 
subsequent to the initial AOJ decision by way of letters sent 
to the appellant in March 2005 and April 2006 that fully 
addressed all notice elements.  The letter informed the 
appellant of what evidence was required to substantiate the 
claim and of the appellant's and VA's respective duties for 
obtaining evidence.  The appellant was also asked to submit 
evidence and/or information in her possession to the AOJ.  
Although the notice letter was not sent before the initial 
AOJ decision in this matter, the Board finds that this error 
was not prejudicial to the appellant because the actions 
taken by VA after providing the notice have essentially cured 
the error in the timing of notice.  Not only has the 
appellant been afforded a meaningful opportunity to 
participate effectively in the processing of her or his claim 
and given ample time to respond, but the AOJ also 
readjudicated the case by way of a statement of the case 
issued in June 2006 after the notice was provided.  For these 
reasons, it is not prejudicial to the appellant for the Board 
to proceed to finally decide this appeal as the timing error 
did not affect the essential fairness of the adjudication.  

VA also has a duty to assist in the development of the claim.  
This duty includes assisting in the procurement of service 
medical records and pertinent treatment records and providing 
an examination when necessary.  38 U.S.C.A. § 5103A; 
38 C.F.R. § 3.159.  

The Board finds that all necessary development has been 
accomplished, and therefore appellate review may proceed 
without prejudice to the appellant.  See Bernard v. Brown, 4 
Vet. App. 384 (1993).  The RO has obtained service medical 
records, DD Form 214 and VA medical records.  Significantly, 
the appellant has not identified, and the record does not 
otherwise indicate, any additional existing evidence that is 
necessary for a fair adjudication of the claim that has not 
been obtained.  Hence, no further notice or assistance to the 
appellant is required to fulfill VA's duty to assist the 
appellant in the development of the claim.  Smith v. Gober, 
14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 
2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see 
also Quartuccio v. Principi, 16 Vet. App. 183 (2002).

In November 2004, the veteran was granted service connection 
for hearing loss, tinnitus, and individual employability 
effective from December 2003 and a 10 percent evaluation for 
PTSD was continued.  On November 9, 2004, the RO notified the 
veteran of this rating decision.  Subsequently, a check for 
benefits was mailed to the veteran.  The veteran died on 
November [redacted], 2004, prior to negotiating the check.  The 
appellant notified VA of the veteran's death and returned the 
check.  See 38 C.F.R. § 3.1003 (where the payee of a check 
for benefits has died prior to negotiating the check, the 
check shall be returned to the issuing office and canceled.) 

The appellant asserts that she is entitled to accrued 
benefits.  Accrued benefits are periodic monetary benefits 
authorized under VA laws to which a payee was entitled at his 
death under existing rating decision and due and unpaid.  
Where the payee of a check for benefits has died prior to 
negotiating the check, as in this case, the check shall be 
returned to the issuing office and canceled.  The amount 
represented by the returned check shall be payable to the 
living person or persons in the order of precedence listed in 
§ 3.1000(a)(1) through (4), except that the total amount 
payable shall not include any payment for the month in which 
the payee died.  Payment to persons described in § 
3.1000(a)(4) shall be limited to the amount necessary to 
reimburse such persons for the expenses of last sickness 
and/or burial.
38 C.F.R. 3.1000(a) provides, in pertinent part, that 
periodic monetary benefits authorized under laws administered 
by the VA, to which a payee was entitled at his or her death 
under existing ratings or decisions or those based on 
evidence in the file at date of death, and due and unpaid 
will, upon the death of such person, be paid as follows:
(1) Upon the death of a veteran to the living 
person first listed as follows:
(i) His or her spouse;
(ii) His or her children (in equal shares);
(iii) His or her dependent parents (in equal 
shares) or the surviving parent.
(2) Upon the death of a surviving spouse or 
remarried surviving spouse, to the veteran's 
children.
(3) Upon the death of a child, to the surviving 
children of the veteran entitled to death pension, 
compensation, or dependency and indemnity 
compensation.
(4) Upon the death of a child claiming benefits 
under chapter 18 of this title, to the surviving 
parents.
(5) In all other cases, only so much of the 
accrued benefit may be paid as may be necessary to 
reimburse the person who bore the expense of last 
sickness or burial. 
38 U.S.C.A. § 5121(a); 38 C.F.R. § 3.1000(a).  

In this case, the appellant asserts that she is the veteran's 
daughter.  The evidence of records, however, does not show 
that the appellant is a child as defined in 3.1000(d)(2).  
The evidence of record does not show that the appellant is 
dependent, under the age of 18 or not over the age of 23 
years of age and pursuing a course of educational instruction 
at the time of the veteran's death.  See 38 C.F.R. §§ 3.57, 
3.1000(d)(2).  To date, the appellant has not submitted 
evidence showing that she is individually entitled to accrued 
benefits.  The evidence of record does not show that the 
appellant meets any of the criteria listed under 38 C.F.R. 
§ 3.1000(a) for payments as an individual.  The evidence of 
record does not show that she is the dependent child of the 
veteran.  Additionally, the appellant has not submitted 
evidence that she is entitled to reimbursement for the 
expense of the last sickness or burial of the veteran.  

As the appellant does not qualify for payment under 38 C.F.R. 
§ 3.1000(a), benefits may still be paid to the estate of the 
deceased veteran, provided that the estate will not revert to 
the state because there is no one eligible to inherit it.  
See 38 C.F.R. §3.1003(b).  

In March 2005, the RO send the appellant a letter informing 
the appellant what the evidence must show to support the 
claim for accrued benefits.  The letter indicated that the 
evidence must show that that the appellant is the surviving 
spouse, child, or dependent parents of the veteran or the 
appellant paid the expenses of the deceased claimant last 
sickness and burial.  Additionally, in April 2006, the RO 
sent a letter requesting evidence from the probate court 
appointing the appellant as the executor of the deceased 
veteran's estate.  

To date, the appellant has not provided evidence that she is 
the executor of the deceased veteran's estate.  In fact, 
there has been no information submitted to the VA regarding 
the veteran's estate.  As there is no evidence of record 
showing the appellant's entitlement under VA regulations, 
there is no basis to grant the appellant's claim for payment 
of accrued benefits.  As the preponderance of the evidence is 
against the appellant's claim, the "benefit of the doubt" 
doctrine is not applicable, and the claim must be denied.  38 
U.S.C.A. 5107(b) (West 2002); 38 C.F.R. § 3.102; Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).


ORDER

Entitlement to accrued benefits is denied. 



____________________________________________
John E. Ormond, Jr.
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


